FILED
                             NOT FOR PUBLICATION                            JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH A. FRIEDMAN,                             No. 11-15949

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01038-KJD-PAL

  v.
                                                 MEMORANDUM *
STATE OF NEVADA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Kenneth A. Friedman, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with the seizure of personal property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

review for an abuse of discretion both the denial of leave to amend, Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002), and the denial of a request for

recusal, United States v. Sutcliffe, 505 F.3d 944, 958 (9th Cir. 2007). We affirm.

      The district court properly dismissed Friedman’s claims against the

prosecuting attorneys as barred by absolute immunity. See Demery v. Kupperman,

735 F.2d 1139, 1144 (9th Cir. 1984) (“[P]rosecutors are absolutely immune from

civil suits alleging wrongdoing with regard to post-litigation as well as

pre-litigation handling of a case.”); Ybarra v. Reno Thunderbird Mobile Home

Vill., 723 F.2d 675, 678-79 (9th Cir. 1984) (absolute immunity applied to

prosecutor’s decision whether to preserve or release evidence); see also Van de

Kamp v. Goldstein, 555 U.S. 335, 346-49 (2009) (prosecutor entitled to absolute

immunity for supervision, training, or information management where decision

“requires knowledge of the law” and relates to prosecution of a particular case).

      The district court properly dismissed the claims against the Las Vegas

Metropolitan Police Department (LVMPD) because the alleged and proposed

causes of action against the LVMPD accrued more than two years before Friedman

filed this action. See Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989) (per

curiam) (forum state’s personal injury statute of limitations governs § 1983 claims,


                                          2                                    11-15949
which is two years in Nevada); see also Del. State Coll. v. Ricks, 449 U.S. 250, 261

n.15 (1980) (mere requests to reconsider a previous decision cannot be used to

extend limitations period).

      The district court did not abuse its discretion in denying leave to amend

because the proposed amended complaint would not have cured the deficiencies.

See Chodos, 292 F.3d at 1003.

      The district court judge did not abuse his discretion in declining to recuse

himself. See Sutcliffe, 505 F.3d at 958 (explaining grounds for recusal).

      Friedman’s request in his supplemental brief for appointment of counsel is

denied.

      Friedman’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    11-15949